Title: To Thomas Jefferson from William Tatham, 11 July 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            
                        Dr. Sir.
                        
                     
                            Lynnhaven Bay 11th. July 1807.
                                Two O Clock.
                        
                        I have the honor to inform you that I am already at the Station assigned me, from whence you will be
                            regularly advised of what passes.—A British Seventy Four & Frigate are just now reported to me to be at Anchor here; &
                            we presume the other two remain quiet in Hampton Road; but they are out of sight.—A large Merchant ship is gone up the Bay
                            unmolested.
                        I have arranged matters to send an express every day, at 4. O’Clock to the Post office Norfolk—I shall
                            explore the Country about Lynnhaven Haven Inlet to night; & expect to man my boat, to morrow morning, more completely.
                        I shall get as near the Ships as possible this Evening; & shall write you tomorrow of what occurs towards
                            Cape Henry.
                        If it meets your approbation, I will write to Beaufort for another Boat, with the Pilot & Boy I had last
                            year: They would be very useful here.—
                  I have the honor to Sir yr. Hb Sevt
                        
                            Wm Tatham
                     
                        
                    